TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 10, 2015



                                      NO. 03-14-00271-CV


                                 In re Christopher L. Graham




        APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from a contempt order signed by the trial court on April 8, 2014. Having

reviewed the record, the Court holds that Christopher L. Graham has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Graham shall pay all costs relating to this appeal, both in this

Court and the court below.